Exhibit FISCAL AGENCY AGREEMENT Between NORTHERN NATURAL GAS COMPANY, as Issuer and THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, as Fiscal Agent Dated as of July 15, 2008 5.75% Senior Notes due 2018 TABLE OF CONTENTS Page 1. The Securities 1 (a) General 1 (b) Form of Securities; Denominations of Securities 1 (c) Temporary Securities 4 (d) Legends 5 (e) Book-Entry Provisions 5 2 Fiscal Agent; Other Agents 6 3. Authentication 7 4. Payment and Cancellation 7 (a) Payment 7 (b) Cancellation 8 5. Transfer and Exchange of Securities 8 (a) Transfers of Global Securities as Such 8 (b) Exchanges of Global Securities for Definitive Securities 8 (c) Beneficial Interests 9 (d) Special Provisions Regarding Transfer of Beneficial Interests in a Regulation S Global Security 10 (e) Special Provisions Regarding Transfer of Beneficial Interests in a Rule 144A Global Security 13 (f) Special Provisions Regarding Transfer of Restricted Definitive Securities 15 6. Mutilated, Destroyed, Stolen or Lost Securities 17 7. Register; Record Date for Certain Actions 18 8. Delivery of Certain Information 19 (a) Non-Reporting Issuer 19 (b) Information After One Year 19 (c) Periodic Reports 20 9. Conditions of Fiscal Agent’s Obligations 20 (a) Compensation and Indemnity 20 (b) Agency 21 (c) Advice of Counsel 21 (d) Reliance 21 i Page (e) Interest in Securities, etc. 21 (f) Certifications 22 (g) No Implied Obligations 22 (h) No Liability 22 (i) No Inquiry 22 (j) Agents 22 (k) Directors, Officers 22 10. Resignation and Appointment of Successor 22 (a) Fiscal Agent and Paying Agent 22 (b) Resignation 23 (c) Successors 23 (d) Acknowledgment 24 (e) Merger, Consolidation, etc. 24 11. Payment of Taxes 24 12. Amendments 24 (a) Approval 24 (b) Binding Nature of Amendments, Notice, Notations, etc 25 (c) “Outstanding” Defined 26 13. GOVERNING LAW 26 14. Notices 26 15. Defeasance (Legal and Covenant) 26 (a) Issuer’s Option to Effect Defeasance or Covenant Defeasance 27 (b) Defeasance and Discharge 27 (c) Covenant Defeasance 27 (d) Conditions to Defeasance and Covenant Defeasance 27 (e) Deposit in Trust; Miscellaneous 29 (f) Reinstatement 30 16. Headings 30 17. Counterparts 30 18. Successors and Assigns 30 19. Separability Clause 30 20. Waiver of Jury Trial 31 21. Force Majeure 31 ii FISCAL AGENCY AGREEMENT (this “Agreement”), dated as of July 15, 2008, between NORTHERN NATURAL GAS COMPANY, a corporation duly organized under the laws of the State of Delaware (the “Issuer”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, a national banking association, as Fiscal Agent (as defined in Section 2 hereof). RECITALS OF THE ISSUER The Issuer has duly authorized the creation of an issue of its 5.75% Senior Notes due July 15, 2018 (the “Securities”) of substantially the tenor and amount hereinafter set forth, and to provide therefor the Issuer has duly authorized the execution and delivery of this Agreement. All things necessary to make the Securities, when executed by the Issuer and authenticated and delivered hereunder and duly issued by the Issuer, the valid obligations of the Issuer, and to make this Agreement a valid agreement of the Issuer, in accordance with their and its terms, have been done. 1.The Securities. (a)General . The initial aggregate principal amount of Securities issued under this Agreement will be $200,000,000. The aggregate principal amount of Securities which may be authenticated and delivered under this Agreement is unlimited, including without limitation, Securities authenticated and delivered upon registration of transfer, or in exchange for, or in lieu of other Securities pursuant to the provisions of this Agreement or the Securities. The Securities and any additional Securities subsequently issued under this Agreement will be treated as a single class for all purposes under this Agreement. The Securities shall be known and designated as the “5.75% Senior Notes due 2018” of the Issuer.The Securities will be unsecured, direct, unconditional and general obligations of the Issuer and will rank pari passuwith all other unsecured and unsubordinated indebtedness of the Issuer. (b)Form of Securities; Denominations of Securities.The Securities will be issued in registered form without coupons in substantially the form, and including the terms, provided for herein and on Exhibit A.The Securities shall be executed manually or in facsimile on behalf of the Issuer by its Chairman of the Board, President or a Vice President and by its Secretary or an Assistant Secretary (the “Authorized Officers”), notwithstanding that such officers, or any one of them, shall have ceased, for any reason, to hold such offices prior to the authentication and delivery of such Securities or did not hold such offices at the date of such Securities.The Securities may also have such additional provisions, omissions, variations or substitutions as are not inconsistent with the provisions of this Agreement and may have such letters, numbers or other marks of identification and such legends or endorsements placed thereon as may be required to comply with any law or with any rules made pursuant thereto or with the rules of any securities exchange or governmental agency or as may, consistently herewith, be determined by the Authorized Officers of the Issuer executing such Securities, as conclusively evidenced by their execution of such Securities.All of the Securities shall be otherwise substantially identical except as to denominations of Securities and as provided herein. (i) Except as otherwise set forth in this Agreement, the Securities offered and sold in their initial resale distribution to a qualified institutional buyer (as defined in Rule 144A (“Rule 144A”) under the Securities Act of 1933, as amended (the “Act”), each a “QIB”) in reliance on Rule 144A (“Rule 144A Securities”) shall initially be issued in the form of one or more Global Securities (as defined in Section 1(e) hereof) in definitive, fully registered form, substantially in the form set forth on Exhibit A, with such applicable legends as are provided for herein and on Exhibit A, and in minimum denominations of $2,000 and in integral multiples of $1,000 in excess of $2,000.Such Global Securities shall be duly executed by the Issuer and authenticated by the Fiscal Agent as hereinafter provided, and deposited with the U.S. Depository (as defined in Section 1(e) hereof).Until such time as the Holding Period (as defined below) shall have terminated, each such Security shall be referred to as a “Rule 144A Global Security.”The aggregate principal amount of any Rule 144A Global Security may be adjusted by endorsements to Schedule A on the reverse thereof in any situation where adjustment is permitted or required by this Agreement or provided for on Exhibit A.Unless the Issuer determines otherwise in accordance with applicable law, the legend setting forth transfer restrictions shall be removed or deemed removed from a Rule 144A Security in accordance with the procedures set forth in Section 1(d) after such time as the applicable Holding Period shall have terminated, and each such Security shall thereafter be held as an unrestricted Security.As used herein, the term “Holding Period,” with respect to Rule 144A Securities, means the period referred to in Rule 144(d) under the Act or any successor provision thereto (“Rule 144(d)”) and as may be amended or revised from time to time, beginning from the later of (i) the original issue date of such Securities or (ii) the last date on which the Issuer or any affiliate of the Issuer was the beneficial owner of such Securities (or any predecessor thereof). (ii) Except as otherwise set forth in this Agreement, Securities offered and sold in reliance on Regulation S under the Act (“Regulation S”) will be issued initially in the form of one or more temporary Global Securities in the form provided for herein and on Exhibit A, with such applicable legends as are provided for herein and on Exhibit A, and in minimum denominations of $2,000 and in integral multiples of $1,000 in excess of $2,000 equal to the outstanding principal amount of the Securities initially sold in reliance on Rule 903 of Regulation S under the Act (the “Regulation S Temporary Global Securities”).The Regulation S Temporary Global Securities, which will be deposited on behalf of the purchasers of the Securities represented thereby with the Fiscal Agent, as custodian for the U.S. Depository, and registered in the name of the U.S. Depository or the nominee of the U.S. Depository for the accounts of designated agents holding on behalf of Euroclear Bank S.A./N.V., as operator of the Euroclear System (“Euroclear”), or Clearstream Banking, S.A. (“Clearstream”), shall be duly executed by the Issuer and authenticated by the Fiscal Agent as hereinafter provided.Following the termination of the Restricted Period (as defined below) and upon the receipt by the Fiscal Agent of: 2 a.a written certificate from the U.S. Depository, together with copies of certificates from Euroclear and Clearstream, certifying that they have received certification of non-United States beneficial ownership of 100% of the aggregate principal amount of the Regulation S Temporary Global Securities (except to the extent of any beneficial owners thereof who acquired an interest therein during the Restricted Period pursuant to another exemption from registration under the Act and who will take delivery of a beneficial ownership interest in a Rule 144A Global Security or a Restricted Definitive Security (as defined below), all as contemplated by Section 5(d) hereof); and b.a certificate signed by the Authorized Officers (“Officers’ Certificate”), beneficial interests in the Regulation S Temporary Global Securities will be exchanged for beneficial interests in a permanent global Security in the form provided for herein and on Exhibit A, issued in a denomination equal to the outstanding principal amount of the Regulation S Temporary Global Securities (the “Regulation S Permanent Global Securities”) pursuant to the rules and regulations of the U.S.
